Title: To George Washington from John Francis Mercer, 25 April 1792
From: Mercer, John Francis
To: Washington, George



Sir
Philadelphia Apl 25. 1792.

 I take the liberty of presenting to your notice for an appointment which I understand is not yet filled—Treasurer of the Mint—Mr Andrew Skinner Ennals, Merchant of Baltimore Town—a long course of years passed in the active scenes of mercantile life have established this Gentlemans reputation for exactitude & punctuality in a very uncommon degree—his respectability in business is equalled by the extent of personal friendships which his merits have secur’d him & a very numerous family connexion which woud give weight to most appointments that coud be confered on him, Mr Henry particularly—Mr Carrol & all the Maryland Delegation & Mr Basset from Delaware will all I am persuaded feel pleasure in coroborating the representation I have made of this Gentlemans merit. with

every Sentiment of respect & attachment I am Sir Yr mo: Obt hble

John F. Mercer

